DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module..configured to communicate information relating to the information…” in claims 1-2 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-2 and 12 recite the claim limitation “a communication module..configured to communicate information relating to the information…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs that function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-11 and 13-20 directly or indirectly depend from claim 1,2 or 12 and are also rejected to for the reasons stated above regarding claims 1,2 and 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0271278 to Duesterhoft et al. (Duesterhoft) (cited by applicant).
In reference to at least claim 1
Duesterhoft teaches computational methods and systems for reporting information regarding appurtenances to wound dressings which discloses a lower extremity wound information system (e.g. wound dressing and an appurtenance system, para [0085]-[0088], [0175]), comprising: a lower extremity wound treatment monitoring device (e.g. appurtenance for a wound dressing configured to monitor wound healing and infection, para [0170]; treated for a leg wound with 
In reference to at least claim 2

In reference to at least claim 3
Duesterhoft discloses wherein the lower extremity wound treatment monitoring device further includes: a user interface functionally coupled to the controller (e.g. user interfaces, para [0156]-[0157]); a memory functionally coupled to the controller (e.g. memory, para [0004], [0081], [0156]-[0157]); a power supply functionally coupled to the controller (e.g. power source, para. [0074], [0155]-[0157], [0176]); and a housing (e.g. housing unit, para [0155]-[0157]), wherein the user interface, the controller, the communication module, the user interface, the memory, and the power supply are each coupled to the housing (e.g. coupled with the housing unit, para [0155]-[0157], [0176]). 
In reference to at least claim 4

In reference to at least claim 5
Duesterhoft discloses wherein the primary dressing sensor is communicatively coupled to the controller via a wired connection (e.g. wired communications link, physically interacting components, para [0153]-[0154],[0159]).
In reference to at least claim 6
Duesterhoft discloses wherein the primary dressing sensor is communicatively coupled to the controller via a wireless connection (e.g. wirelessly intractable and/or wirelessly interacting components, para [0153]-[0154], [0159]).
In reference to at least claim 7
Duesterhoft discloses wherein one of the at least two sensors is a mechanical load sensor (e.g. sensor may include a variety of sensor types, para [0082], [0154], [0178],[0181]).
In reference to at least claim 8
Duesterhoft discloses wherein the mechanical load sensor is integrated with the housing (e.g. para [0082], [0154], [0178],[0181]).
In reference to at least claim 10
Duesterhoft discloses wherein the system further includes a personal digital device, and further wherein: the controller and the communication module are components of the personal digital device (e.g. handheld device, para [0090], [0104]); and the at least two sensors are functionally coupled to the controller via a wireless connection (e.g. wirelessly intractable and/or wirelessly interacting components, para [0090],[0100]-[0101], [0104], [0153]-[0154], [0159]).
In reference to at least claim 11
Duesterhoft discloses wherein the controller is programmed and configured to determine that a dressing change is warranted based upon information about lower extremity wound healing from the at least two sensors, 
In reference to at least claim 12
Duesterhoft teaches computational methods and systems for reporting information regarding appurtenances to wound dressings which discloses a method for lower extremity wound treatment (e.g. para [0085]-[0088], [0175]), comprising: applying a dressing to a lower extremity wound of a patient (e.g. the composite wound dressing is placed in position on a body part 110, such as a leg, the wound dressing with an affixed appurtenance combination unit 125, para [0087]; the wound dressing is replaced, para [0183]); placing a lower extremity wound treatment monitoring device with the dressing, wherein the monitoring device (e.g. an appurtenance for a wound dressing configured to monitor wound healing and infection, para [0170]) includes: at least two sensors placed and configured to provide information about lower extremity wound healing (e.g. Figs. 1,5; appurtenance to a wound dressing includes a programmable RFID sensor device. The device is constructed with a RFID device on a printed circuit board with external sensors ... RFID device may also have multiple sensors connected to the microcontroller to detect wound healing and infection. Each sensor projects into the lower portion of the appurtenance relative to the insertion point into the wound dressing, para [0170]; the wound dressing appurtenance ... the moisture and temperature sensors in the wound dressing proximal to the wound, para [0173]; leg, para [0175]; sensors which detect moisture, temperature and Staphylococcus aureus proteins are placed inside; hollow tubes which project from the bottom of the bandage appurtenance into the wound dressing, para [0177]; para [0081], [0180]-[0183]); a controller functionally coupled to the at least two sensors, the controller programmed and configured to process information about lower extremity wound healing from the at least two sensors and to determine whether to communicate information relating to the information about lower extremity wound healing from the at least two sensors to an external 
In reference to at least claim 13
Duesterhoft discloses the method further comprising the external wound care information system, responsive to receiving the dressing change notification from the monitoring device, prompting scheduling of a dressing change appointment for the patient (e.g. recommend the patient change the dressing or schedule to visit the patient to change the dressing, para [0189]; para. [0183]).
In reference to at least claim 14
Duesterhoft discloses further comprising: removing the dressing (e.g. removing the dressing, para [0061]-[0063], [0183]); applying a subsequent dressing to the lower extremity wound (e.g. dressing is removed and a new dressing is placed, para [0064], [0083], [0183]); placing the lower extremity wound treatment monitoring device with the subsequent dressing (e.g. dressing is removed and a new dressing is placed, para [0183]; para [0175], [0180]); and the monitoring device monitoring the lower extremity wound that is dressed with the subsequent dressing (e.g. dressing is removed and a new dressing is placed within monitoring device, para [0183]; para [0175], [0180]).
In reference to at least claim 15
Duesterhoft discloses wherein: the dressing includes a primary dressing that is applied in contact with the lower extremity wound (e.g. para [0068]; para [0176], (0181]); one of the at least two sensors is a primary dressing sensor that is placed in contact with the primary dressing but not in contact with the lower extremity wound (e.g. para [0068]; para [0176], [0181]); and the monitoring device determining that the dressing change is warranted is based upon information from the primary dressing sensor that indicates that the dressing is saturated (e.g. wound dressing is saturated and should be replaced, para [0083], [0176], [0181]-[0183]).
In reference to at least claim 16
Duesterhoft discloses wherein: the dressing includes a secondary treatment (e.g. para [0176], [0181]-[0183]); one of the at least two sensors is a 
In reference to at least claim 18
Duesterhoft discloses wherein the monitoring device determining that the dressing change is warranted is based at least in part upon a comparison of contemporary information from one of the at least two sensors relative to initial information recorded by the one of the at least two sensors at a time of placement of the lower extremity wound treatment monitoring device (e.g. monitor conditions over time to determine whether a wound dressing needs to be changed, para [0121]-[0124]. [0138], [0182]-[0183],[0189]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0271278 to Duesterhoft et al. (Duesterhoft) in view of WO 2015/168720 to Mehmood et al. (Mehmood) (cited by applicant).
In reference to at least claim 9
Duesterhoft teaches a system according to claim 3, but does not explicitly teach wherein one of the at least two sensors is a motion sensor.
Mehmood, in the analogous art of monitoring wound healing, teaches a wound sensor, system and method which discloses teaches one of the at least two sensors is a motion sensor (e.g. motion sensor para [00129], para. [00307]-[00308]). 

In reference to at least claim 17
Duesterhoft teaches a method according to claim 16, and further discloses the secondary treatment is a compression dressing (e.g. para [0087]; the secondary treatment sensor is placed and configured to monitor compression applied by the compression dressing (e.g. para [0087]); the monitoring device determining that the dressing change is warranted is based upon information from the secondary treatment sensor (e.g. para [0121]-[0124], [0138], [0183], [0189]), but fails to teach that indicates that compression applied by the compression dressing has decreased by a predetermined degree.
Mehmood, in the analogous art of monitoring wound healing, teaches a wound sensor, system and method which discloses that compression applied by the compression dressing has decreased by a predetermined degree (e.g. para. [00269], [00280]-[00284]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Duesterhoft with the teachings of Mehmood to include a sensor that indicates that compression applied by the compression dressing has decreased by a predetermined degree in order to yield the predictable result of providing an indication that there is too much pressure about the wound and can trigger an alarm (e.g. para. [00280]).
In reference to at least claim 19
Duesterhoft teaches a method according to claim 12, but does not explicitly teach wherein one of the at least two sensors is a motion sensor, the method further comprising recording patient activity information from the motion sensor.
Mehmood, in the analogous art of monitoring wound healing, teaches a wound sensor, system and method which discloses one of the at least two 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Duesterhoft with the teachings of Mehmood to include at least two sensors is a motion sensor and the method further comprising recording patient activity information from the motion sensor in order to yield the predictable result of providing a sensor that indicates whether the patient is out of bed and/or walking (e.g. para. [00307]).
In reference to at least claim 20
Duesterhoft modified by Mehmood teaches method according to claim 19. Duesterhoft further discloses comprising the lower extremity wound treatment monitoring device communicating information related to the patient activity information to at least one of a patient digital device and the external wound care information system (e.g. para. [0061], [0180]-[0183]). Mehmood further teaches communicating information related to the patient activity information (e.g. para. [00307], para. [00308]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0319787 to Lamoise et al. which teaches an interface pressure measurement system. US 2012/0190956 to Connolly which teaches a wound dressing with impedance sensor. US 2016/0015962 to Shokoueinejad Maragheh et al. which teaches a smart patch for wound management. US Patent No. 9,526,439 to Connelly et al. which teaches wound dressings and performance measurement of such dressings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792